DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/24/2022 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has not provided an explanation of relevance of cited document(s) discussed below.
Reference US 9,172,828 B2 is a general background reference covering: An image display apparatus connected to a printer, for displaying an image to be printed by the printer, includes display section for displaying taken image data as a thumbnail, control section for generating edited image data by editing the taken image data selected by a user and generating an additional thumbnail of the edited image data, and select section for selecting a taken image displayed on the display means to be edited, an editing operation for the taken image, and a print image. As the taken image is edited, the control means displays the additional thumbnail of the edited image data in addition to a thumbnail of the taken image data on the display means to allow each of the thumbnail and the additional thumbnail to be selected as the print image. (see abstract).
Reference US 2011/0242561 A1 is a general background reference covering: An image forming apparatus 100 includes: an image forming part 6, a liquid crystal display part 11, a storage device 92 storing a program for displaying a setting screen at the liquid crystal display part 11; an input part 1 receiving, for example, a setting made for a setting item; and a help key KH for displaying a help screen at the display part. When the help key KH has been pressed in the setting by the called program, the display part 11, before processing is performed for a referenced setting item as the setting item for which the help screen has been referenced, displays a confirmation screen for confirming whether or not the processing may be performed at the current setting for the referenced setting item. (see abstract).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 14, 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 17, 26 respectively of U.S. Patent No. US 10,567,597 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because each limitation of claims 1, 14, 16 of instant application: US 20220150366 A1 disclose by each limitation of claims 1, 17, 26 respectively of U.S. Patent No. US 10,567,597 B2.
	Claims 2-13, 15, 17 are rejected because it depends on independent claims 1, 14, 16.
Instant application: US 20220150366 A1
Claim 1:
Patent No.: US 10,567,597 B2
Claim 1:
1. A computer-implemented method programmed for execution in a computing environment for recommending at least one substrate to be used in conjunction with a digital image to form a print product, the method comprising:
1. A computer-implemented method programmed for execution in a computing environment for recommending at least one substrate to be used in conjunction with a digital image to form a print product, the method comprising:
2. a) providing a digital image;
2. a) providing a digital image; 
3. b) providing a list of available substrates stored in a memory;
3. b) providing a list of available substrates stored in a memory; 
4. c) utilizing a processor, allowing for the selection of at least one of a size of substrate to be used to form a print product or a display location for the print product;
4. c) utilizing a processor, analyzing the digital image to identify image content and at least one image characteristic included in the digital image; 
5. d) automatically identifying at least one substrate from the list of available substrates utilizing the processor based on at least one of the selected substrate size or the selected display location;
5. d) automatically identifying at least one substrate from the list of available substrates utilizing the processor based on at least one of the identified image content or the identified at least one image characteristic;
6. e) displaying the identified at least one substrate on a display; and
6. e) displaying the identified at least one substrate on a display; and
7. f) allowing for the selection of the identified at least one substrate for fulfillment to produce the print product including the digital image disposed on the selected at least one substrate.
f) allowing for the selection of the identified at least one substrate for fulfillment to produce a print product including the digital image disposed on the selected at least one substrate.



Claim 14:
Claim 17:
1.  A non-transitory computer readable medium having thereon computer executable instructions for performing a method for execution in a computing environment for recommending at least one substrate to be used in conjunction with a digital image to form a print product, the method comprising:
1. A non-transitory computer readable medium having thereon computer executable instructions for execution in a computing environment for recommending at least one substrate to be used in conjunction with a digital image to form a print product, the method comprising: 
2. a) providing a digital image;
2. a) providing a digital image;
3. b) providing a list of available substrates stored in a memory; 
3. b) providing a list of available substrates stored in a memory;
4. c) utilizing a processor, allowing for the selection of at least one of a size of substrate to be used to form a print product or a display location for the print product; 
4. c) utilizing a processor, analyzing the digital image to identify image content and at least one image characteristic included in the digital image; 
5. d) automatically identifying at least one substrate from the list of available substrates utilizing the processor based on at least one of the selected substrate size or the selected display location;
5. d) automatically identifying at least one substrate from the list of available substrates utilizing the processor based on at least one of the identified image content or the identified at least one image characteristic; 
6. e) displaying the identified at least one substrate on a display; and
6. e) displaying the identified at least one substrate on a display; and
7. f) allowing for the selection of the identified at least one substrate for fulfillment to produce the print product including the digital image disposed on the selected at least one substrate.
7. f) allowing for the selection of the identified at least one substrate for fulfillment to produce a print product including the digital image disposed on the selected at least one substrate.


Claim 16:
Claim 26:
 1. A computer system for recommending at least one substrate to be used in conjunction with a digital image to form a print product, the system comprising:
1. A computer system for recommending at least one substrate to be used in conjunction with a digital image to form a print product, the system comprising: 
2.  a) a computer memory having a substrate recommender module and a list of available substrates stored therein;
2. a) a computer memory having a substrate recommender module and a list of available substrates stored therein;
3. b) a processor configured for being used in conjunction with the substrate recommender module to: (i) allow for the selection of at least one of a size of substrate to be used to form a print product or a display location for the print product; and (ii) automatically identify at least one substrate from the list of available substrates based on at least one of the selected substrate size or the selected display location; and
3. b) a processor configured for being used in conjunction with the substrate recommender module to: (ii) analyze a digital image to identify image content and at least one image characteristic included in the digital image; and (ii) automatically identify at least one substrate from the list of available substrates utilizing the processor based on at least one of the identified image content or the identified at least one image characteristic; and 
4. c) a user interface configured to: (i) display the identified at least one substrate; and (ii) allow for the selection of the identified at least one substrate for fulfillment to produce the print product including the digital image disposed on the selected at least one substrate.
4. c) a user interface configured for displaying the identified at least one substrate and allowing for the selection of the identified at least one substrate for fulfillment to produce a print product including the digital image disposed on the selected at least one substrate.


Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 11,233,910 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because each limitation of claim 18 of instant application: US 20220150366 A1 disclose by each limitation of claim 1 of U.S. Patent No. US 11,233,910 B2.
	Claims 19-23 are rejected because it depends on independent claim 18.

Claim 18:
Patent No.: 11,233,910 B2
Claim 1
1. A computer-implemented method programmed for execution in a computing environment for recommending at least one substrate to be used in conjunction with a digital image to form a print product, the method comprising:
1. A computer-implemented method programmed for execution in a computing environment for recommending at least one size and type of substrate to be used in conjunction with a digital image to form a print product, the method comprising: 
2. a) providing a digital image; 
2. a) providing a digital image; 
3. b) providing a list of available substrate types stored in a memory;
3.  b) providing a list of available substrates stored in a memory; 
4. c) utilizing a processor, performing at least one of: i) analyzing the digital image to identify image content included in the digital image, and automatically identifying at least one type of substrate from the list of available substrate types based on the identified image content, or ii) analyzing the digital image to identify at least one image characteristic included in the digital image, and automatically identifying at least one type of substrate from the list of available substrate types based on the identified at least one image characteristic; and
4. c) utilizing a processor, analyzing the digital image to identify at least one of: i) image content included in the digital image, or ii) at least one image characteristic included in the digital image;
5. d) displaying the identified at least one type of substrate on a display.
5. d) utilizing the processor, automatically selecting at least one size of substrate to be used to form a print product based on at least one of the identified image content or the identified at least one image characteristic; 

6. e) automatically identifying at least one type of substrate from the list of available substrates utilizing the processor based on the selected at least one size of substrate; and

7.  f) displaying the identified at least one type of substrate corresponding to the selected at least one size of substrate on a display.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121. The examiner can normally be reached Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG N VO/Primary Examiner, Art Unit 2672